DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 31 March 2021.  Applicant’s amendment on 31 March 2021 amended 1, 9, and 15.  Currently Claims 1-3, 5-13, 15-17, 19, and 20 are pending and have been examined.  Claims 4, 14, and 18 have been canceled.  The examiner notes that the 101 was withdrawn in the Office Action 24 December 2020.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2021 has been entered.
 
Response to Arguments

Applicant's arguments filed 31 March 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.
	

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 9, 10, 12, 13, 15-17, and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Aziz et al. (U.S. Patent Publication 2017/0352082 A1) (hereafter Aziz) in further view of Horvitz (U.S. Patent 8,166,178 B2).

	Referring to Claim 1, Punjabi teaches a system comprising:

a transceiver, and a processor programmed to receive, using the transceiver, information from a vehicle indicative of vehicle status and from a cloud service indicative of a user schedule (see; par. [0012] of Aziz teaches the use of a cloud architecture that collects and transmit vehicle status data measured from sensors par. [0041] and par. [0046] measured from different parts utilizing the sensors which are in communication with a cloud server par. [0014] (i.e. transceiver)).



Horvitz teaches responsive to occurrence of a predefined trigger event determined according to the information, update the user schedule corresponding to the trigger event and decide whether to notify a user of the user schedule as updated in accordance with a degree of freedom setting, wherein the degree of freedom setting is automatically selected based on other user settings to the system of the same user inferring a general desired freedom preference preferred by the same user (see; col. 3, line (57) – col. 4, line (7) of Horvitz teaches a slider to control or tune decision making policies (i.e. control degree of freedom) including communication policies, col. 9, lines (18-27) these policies are used in the automated method that identifies specific communications actions the system can take on behalf of the user, including col 37, lines (44-61) making inference decision based on the policies and preferences of the user on how and when to control communication, the communication col. 34, lines (54-65) include the auto initiating and scheduling or calendaring of events using the policies and preferences), and
responsive to a user input modifying one of the other user settings indicative of a user intent to receive fewer notifications associated the one of the other user settings, increase the degree of freedom setting (see; col. 14, lines (1-18) of Horvitz teaches based on configured awareness communication can be merely logged, deferring the notification, or immediately notifying based on preferences or emergency, where the preferences col. 3, line (57) – col. 4, line (7) is controlled by a slider that is how a user modifies the controlling or tuning decision making policies (i.e. control degree of freedom) including communication policies, col. 9, lines (18-27) these policies are used in the automated method that identifies specific communications actions the system can take on behalf of the user).
responsive to reoccurrence of the predefined trigger event, update the user schedule corresponding to the trigger event without notifying the user in accordance with the increased degree of freedom (see; col. 14, lines (1-18) of Horvitz teaches based on configured awareness communication can be merely logged, deferring the notification, (i.e. without notifying) or immediately notifying based on preferences or emergency, col. 9, lines (18-27) these policies are used in the automated method that identifies specific communications actions the system can take on behalf of the user),


The Examiner notes that Aziz teaches similar to the instant application discloses provides digital assistant for vehicle related activities.  Specifically, Aziz discloses providing actionable information to a user regarding one or more vehicles owned by a user and as it comparable in certain respects to the instant application the sensing of vehicle information and scheduling necessary service it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Horvitz provides representation, decision models, and user interface for encoding managing preferences, and performing automated decision making about the timing and modalities of interpersonal communications and as it is comparable in certain respects to Aziz which digital assistant for vehicle related activities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Aziz discloses providing actionable information to a user regarding one or more vehicles owned by a user and as it comparable in certain respects to the instant application the sensing of vehicle information and scheduling necessary service.  However, Aziz fails to disclose responsive to occurrence of a predefined trigger event determined according to the information, update the user schedule corresponding to the trigger event and decide whether to notify a user of the user schedule as updated in accordance with a degree of freedom setting, wherein the degree of freedom setting is automatically selected based on other user settings to the system of the same user inferring a general desired freedom preference preferred by the same user, responsive to a user input modifying one of the other user settings indicative of a user intent to receive fewer notifications associated the one of the other user settings, increase the degree of freedom setting, and responsive to reoccurrence of the predefined trigger event, update the user schedule corresponding to the trigger event without notifying the user in accordance with the increased degree of freedom.

Horvitz discloses responsive to occurrence of a predefined trigger event determined according to the information, update the user schedule corresponding to the trigger event and decide whether 

It would be obvious to one of ordinary skill in the art to include in the vehicle monitoring and scheduling (system/method/apparatus) of Aziz responsive to occurrence of a predefined trigger event determined according to the information, update the user schedule corresponding to the trigger event and decide whether to notify a user of the user schedule as updated in accordance with a degree of freedom setting, wherein the degree of freedom setting is automatically selected based on other user settings to the system of the same user inferring a general desired freedom preference preferred by the same user, responsive to a user input modifying one of the other user settings indicative of a user intent to receive fewer notifications associated the one of the other user settings, increase the degree of freedom setting, and responsive to reoccurrence of the predefined trigger event, update the user schedule corresponding to the trigger event without notifying the user in accordance with the increased degree of freedom as taught by Horvitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Aziz and Horvitz teach the collection of information from a source and determining how to and using the data to schedule some form of service and they do not contradict or diminish the other alone or when combined.


Referring to Claim 2, see discussion of claim 1 above, while Aziz in view of Horvitz teaches the system above, Aziz does not explicitly disclose a system having the limitations of, however,

Horvitz teaches The degree of freedom indicates (i) to prompt the user for the responsive action, (ii) to issue a notification that a responsive action has automatically been made by the processor, or (iii) to silently perform the responsive action (see; col. 14, lines (1-18) of Horvitz teaches based on configured awareness communication can be merely logged (i.e. automatically been made and recorded), deferring the notification (i.e. silently perform), or immediately notifying based on preferences or emergency (i.e. prompt responsive action), where the preferences col. 3, line (57) – col. 4, line (7) is controlled by a slider that is how a user modifies the controlling or tuning decision making policies (i.e. control degree of freedom) including communication policies, col. 9, lines (18-27) these policies are used in the automated method that identifies specific communications actions the system can take on behalf of the user).

The Examiner notes that Aziz teaches similar to the instant application discloses provides digital assistant for vehicle related activities.  Specifically, Aziz discloses providing actionable information to a user regarding one or more vehicles owned by a user and as it comparable in certain respects to the instant application the sensing of vehicle information and scheduling necessary service it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Horvitz provides representation, decision models, and user interface for encoding managing preferences, and performing automated decision making about the timing and modalities of interpersonal communications and as it is comparable in certain respects to Aziz which digital assistant for vehicle related activities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Horvitz discloses the degree of freedom indicates (i) to prompt the user for the responsive action, (ii) to issue a notification that a responsive action has automatically been made by the processor, or (iii) to silently perform the responsive action.

It would be obvious to one of ordinary skill in the art to include in the vehicle monitoring and scheduling (system/method/apparatus) of Aziz the degree of freedom indicates (i) to prompt the user for the responsive action, (ii) to issue a notification that a responsive action has automatically been made by the processor, or (iii) to silently perform the responsive action as taught by Horvitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Aziz and Horvitz teach the collection of information from a source and determining how to and using the data to schedule some form of service and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 3, see discussion of claim 1 above, while Aziz in view of Horvitz teaches the system above, Aziz does not explicitly disclose a system having the limitations of, however,

Horvitz teaches the processor is further programmed to identify the degree of freedom setting responsive to user selection of the degree of freedom (see; col. 3, line (57) – col. 4, line (7) of Horvitz teaches a slider to control or tune decision making policies (i.e. control degree 

The Examiner notes that Aziz teaches similar to the instant application discloses provides digital assistant for vehicle related activities.  Specifically, Aziz discloses providing actionable information to a user regarding one or more vehicles owned by a user and as it comparable in certain respects to the instant application the sensing of vehicle information and scheduling necessary service it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Horvitz provides representation, decision models, and user interface for encoding managing preferences, and performing automated decision making about the timing and modalities of interpersonal communications and as it is comparable in certain respects to Aziz which digital assistant for vehicle related activities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Aziz discloses providing actionable information to a user regarding one or more vehicles owned by a user and as it comparable in certain respects to the instant application the sensing of vehicle information and scheduling necessary service.  However, Aziz fails to disclose the processor is further programmed to identify the degree of freedom setting responsive to user selection of the degree of freedom.

Horvitz discloses the processor is further programmed to identify the degree of freedom setting responsive to user selection of the degree of freedom.

It would be obvious to one of ordinary skill in the art to include in the vehicle monitoring and scheduling (system/method/apparatus) of Aziz the processor is further programmed to identify the degree of freedom setting responsive to user selection of the degree of freedom as taught by Horvitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 


	Referring to Claim 5, see discussion of claim 1 above, while Aziz in view of Horvitz teaches the system above, Aziz further discloses a system having the limitations of, 

the information received from the vehicle includes information indicative of one or more of: tire pressure of the vehicle, fuel level of the vehicle, charge level of the vehicle, battery health of the vehicle, diagnostic faults detected by the vehicle, or oil life of the vehicle (see; par. [0015] of Aziz teaches the vehicle information that is communicated includes tire pressure and engine health).


	Referring to Claim 9, Aziz in further view of Horvitz teaches a method.  Claim 9 recites the same or similar limitations as those addressed above in claim 1, Claim 9 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception:

Horvitz teaches automatically assign, via the processor, a degree of freedom to a responsive action corresponding to each of the trigger events based on other user settings to the mobile device configured by a user inferring a general desired freedom preference preferred by the same user (see; Figure 29 of Horvitz teaches the use of a cell phone to perform, col. 19, lines (18-27) an automated method that identifies communication actions that have the value based on preferences, see; col. 14, lines (1-18) based on configured awareness communication can be merely logged, deferring the notification, or immediately notifying based on preferences or emergency, col. 9, lines (18-27) these policies are used in the automated method that identifies specific communications actions the system can take on behalf of the user, including col 37, lines (44-61) making inference decision based on the policies and preferences of the user on how and 
responsive to occurrence of one of the trigger events determined according to information from a vehicle or a cloud service meeting one of the triggering statuses performing, a responsive action to update a user schedule corresponding to the one of the trigger events and notifying a user of the action (see; col. 14, lines (1-18) of Horvitz teaches based on configured awareness communication can be merely logged, deferring the notification, (i.e. without notifying) or immediately notifying based on preferences or emergency, col. 9, lines (18-27) these policies are used in the automated method that identifies specific communications actions the system can take on behalf of the user, Figure 59 communication manger over a network (i.e. cloud)),

The Examiner notes that Aziz teaches similar to the instant application discloses provides digital assistant for vehicle related activities.  Specifically, Aziz discloses providing actionable information to a user regarding one or more vehicles owned by a user and as it comparable in certain respects to the instant application the sensing of vehicle information and scheduling necessary service it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Horvitz provides representation, decision models, and user interface for encoding managing preferences, and performing automated decision making about the timing and modalities of interpersonal communications and as it is comparable in certain respects to Aziz which digital assistant for vehicle related activities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Aziz discloses providing actionable information to a user regarding one or more vehicles owned by a user and as it comparable in certain respects to the instant application the sensing of vehicle information and scheduling necessary service.  However, Aziz fails to disclose automatically assign, via the processor, a degree of freedom to a responsive action corresponding to each of the trigger events based on other user settings to the mobile device configured by a user inferring a general desired freedom preference preferred by the same user and responsive to occurrence of 

Horvitz discloses automatically assign, via the processor, a degree of freedom to a responsive action corresponding to each of the trigger events based on other user settings to the mobile device configured by a user inferring a general desired freedom preference preferred by the same user and responsive to occurrence of one of the trigger events determined according to information from a vehicle or a cloud service meeting one of the triggering statuses performing, a responsive action to update a user schedule corresponding to the one of the trigger events and notifying a user of the action.

It would be obvious to one of ordinary skill in the art to include in the vehicle monitoring and scheduling (system/method/apparatus) of Aziz automatically assign, via the processor, a degree of freedom to a responsive action corresponding to each of the trigger events based on other user settings to the mobile device configured by a user inferring a general desired freedom preference preferred by the same user and responsive to occurrence of one of the trigger events determined according to information from a vehicle or a cloud service meeting one of the triggering statuses performing, a responsive action to update a user schedule corresponding to the one of the trigger events and notifying a user of the action as taught by Horvitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Aziz and Horvitz teach the collection of information from a source and determining how to and using the data to schedule some form of service and they do not contradict or diminish the other alone or when combined.

Aziz in view of Horvitz does not explicitly disclose the following limitation, however,

Punjabi teaches configuring, via a processor of the mobile device, trigger events with triggering statuses and responsive actions (see; par. [0028] of Punjabi teaches setting 

The Examiner notes that Aziz teaches similar to the instant application discloses provides digital assistant for vehicle related activities.  Specifically, Aziz discloses providing actionable information to a user regarding one or more vehicles owned by a user and as it comparable in certain respects to the instant application the sensing of vehicle information and scheduling necessary service it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Horvitz provides representation, decision models, and user interface for encoding managing preferences, and performing automated decision making about the timing and modalities of interpersonal communications and as it is comparable in certain respects to Aziz which digital assistant for vehicle related activities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Punjabi provides vehicle telematics enabled customer experience which communication system in the automobile including analytics about the state of the automobile and as it is comparable in certain respects to Aziz and Horvitz which digital assistant for vehicle related activities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Aziz and Horvitz discloses providing actionable information to a user regarding one or more vehicles owned by a user and as it comparable in certain respects to the instant application the sensing of vehicle information and scheduling necessary service.  However, Aziz and Horvitz fails to disclose configuring, via a processor of the mobile device, trigger events with triggering statuses and responsive actions.

Punjabi discloses configuring, via a processor of the mobile device, trigger events with triggering statuses and responsive actions.




	Referring to Claim 10, see discussion of claim 9 above, while Aziz in view of Horvitz teaches the method above, Aziz further discloses a system having the limitations of, 

receiving at least a portion of the information from the vehicle, wherein the information received from the vehicle is indicative of a vehicle status (see; par. [0154] of Aziz teaches providing a vehicle status, par. [0009] where the vehicle status is related to information collected from par. [0014] sensors from the vehicle).


	Referring to Claim 12, see discussion of claim 9 above, while Aziz in view of Horvitz teaches the method above Claim 12 recites the same or similar limitations as those addressed above in claim 2, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 13, see discussion of claim 9 above, while Aziz in view of Horvitz teaches the method above Claim 13 recites the same or similar limitations as those addressed 

	Referring to Claim 15, Aziz in view of Horvitz teaches a non-transitory computer readable medium comprising instructions if a schedule application.  Claim 15 recites the same or similar limitations as those addressed above in claim 1, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 16, see discussion of claim 15 above, while Aziz in view of Horvitz teaches the non-transitory computer readable medium above Claim 16 recites the same or similar limitations as those addressed above in claim 2, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 17, see discussion of claim 15 above, while Aziz in view of Horvitz teaches the non-transitory computer readable medium above Claim 16 recites the same or similar limitations as those addressed above in claim 3, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 3.

Referring to Claim 19, see discussion of claim 15 above, while Aziz in view of Horvitz teaches the non-transitory computer readable medium above Claim 19 recites the same or similar limitations as those addressed above in claim 5, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 5.


Claims 6-8, 11, and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Aziz et al. (U.S. Patent Publication 2017/0352082 A1) (hereafter Aziz) in further view of Horvitz (U.S. Patent 8,166,178 B2) in further view of Punjabi et al. (U.S. Patent Publication 2016/0225198 A1) (hereafter Punjabi)

	Referring to Claim 6, see discussion of claim 1 above, while Aziz in view of Horvitz teaches the system above, Aziz in view of Horvitz does not explicitly disclose a system having the limitations of, however,

Punjabi teaches the processor is further programmed to receive, from a cloud service, traffic data information regarding traffic flow along various roadways, the predefined trigger event is a delay in traffic along a route to be traversed by the vehicle, and the responsive action is to change a departure time in the user schedule for the vehicle to an earlier time (see; par. [0042] of Punjabi teaches the use of cloud computing to, par. [0043] monitor traffic and weather which provides information to the user including suggestions on how to handle the different situations and implies based on the user location alerts to account for weather and traffic conditions (i.e. change departure time) to make a, par. [0035] scheduled appointment).

The Examiner notes that Aziz teaches similar to the instant application discloses provides digital assistant for vehicle related activities.  Specifically, Aziz discloses providing actionable information to a user regarding one or more vehicles owned by a user and as it comparable in certain respects to the instant application the sensing of vehicle information and scheduling necessary service it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Horvitz provides representation, decision models, and user interface for encoding managing preferences, and performing automated decision making about the timing and modalities of interpersonal communications and as it is comparable in certain respects to Aziz which digital assistant for vehicle related activities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Punjabi provides vehicle telematics enabled customer experience which 

Aziz and Horvitz discloses providing actionable information to a user regarding one or more vehicles owned by a user and as it comparable in certain respects to the instant application the sensing of vehicle information and scheduling necessary service.  However, Aziz and Horvitz fails to disclose the processor is further programmed to receive, from a cloud service, traffic data information regarding traffic flow along various roadways, the predefined trigger event is a delay in traffic along a route to be traversed by the vehicle, and the responsive action is to change a departure time in the user schedule for the vehicle to an earlier time.

Punjabi discloses the processor is further programmed to receive, from a cloud service, traffic data information regarding traffic flow along various roadways, the predefined trigger event is a delay in traffic along a route to be traversed by the vehicle, and the responsive action is to change a departure time in the user schedule for the vehicle to an earlier time.

It would be obvious to one of ordinary skill in the art to include in the vehicle monitoring and scheduling (system/method/apparatus) of Aziz and Horvitz the processor is further programmed to receive, from a cloud service, traffic data information regarding traffic flow along various roadways, the predefined trigger event is a delay in traffic along a route to be traversed by the vehicle, and the responsive action is to change a departure time in the user schedule for the vehicle to an earlier time as taught by Punjabi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Aziz, Horvitz, and Punjabi teach the collection of information from a source and determining how to and using the data to schedule some form of service and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 1 above, while Aziz in view of Horvitz teaches the system above, Aziz in view of Horvitz does not explicitly disclose a system having the limitations of, however,

Punjabi teaches the processor is further programmed to receive, service center data including information regarding availability of service stations to address vehicle issues, the predefined trigger event is an indication that service is required for the vehicle, and the responsive action is to update the user schedule with an available appointment at one of the service stations to service the vehicle (see; par. [0042] of Punjabi teaches the use of cloud computing resources to, par. [0035] negotiate for the customer a scheduled time for an appointment as well as a cost based on the user preferences, the provides par. [0028] the auto schedule feature to manage the vehicle service needs, par. [0035] determined by the vehicle sensors that obtain current state information of the vehicle).

The Examiner notes that Aziz teaches similar to the instant application discloses provides digital assistant for vehicle related activities.  Specifically, Aziz discloses providing actionable information to a user regarding one or more vehicles owned by a user and as it comparable in certain respects to the instant application the sensing of vehicle information and scheduling necessary service it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Horvitz provides representation, decision models, and user interface for encoding managing preferences, and performing automated decision making about the timing and modalities of interpersonal communications and as it is comparable in certain respects to Aziz which digital assistant for vehicle related activities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Punjabi provides vehicle telematics enabled customer experience which communication system in the automobile including analytics about the state of the automobile and as it is comparable in certain respects to Aziz and Horvitz which digital assistant for vehicle related activities as well as the instant application it is viewed as analogous art and is viewed as 

Aziz and Horvitz discloses providing actionable information to a user regarding one or more vehicles owned by a user and as it comparable in certain respects to the instant application the sensing of vehicle information and scheduling necessary service.  However, Aziz and Horvitz fails to disclose the processor is further programmed to receive, service center data including information regarding availability of service stations to address vehicle issues, the predefined trigger event is an indication that service is required for the vehicle, and the responsive action is to update the user schedule with an available appointment at one of the service stations to service the vehicle.

Punjabi discloses the processor is further programmed to receive, service center data including information regarding availability of service stations to address vehicle issues, the predefined trigger event is an indication that service is required for the vehicle, and the responsive action is to update the user schedule with an available appointment at one of the service stations to service the vehicle.

It would be obvious to one of ordinary skill in the art to include in the vehicle monitoring and scheduling (system/method/apparatus) of Aziz and Horvitz the processor is further programmed to receive, service center data including information regarding availability of service stations to address vehicle issues, the predefined trigger event is an indication that service is required for the vehicle, and the responsive action is to update the user schedule with an available appointment at one of the service stations to service the vehicle as taught by Punjabi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Aziz, Horvitz, and Punjabi teach the collection of information from a source and determining how to and using the data to schedule some form of service and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 1 above, while Aziz in view of Horvitz teaches the system above, Aziz in view of Horvitz does not explicitly disclose a system having the limitations of, however,

Punjabi teaches receive selection of predefined trigger events to configure from a plurality of available trigger events (see; par. [0028] of Punjabi teaches setting preferences by the user on how to handle specific situations related to the vehicle (i.e. trigger), par. [0041]-[0042] the triggers consist of ordering or scheduling repair where a triggered event for example consists of scheduling tire or ordering tires based on sensed worn tires).

for each selected trigger event, receive a triggering status and a responsive action to perform corresponding to occurrence of the trigger event (see; par. [0041] of Punjabi teaches in the event of a sensed worn tire (i.e. triggered event) the vehicle will contact the service location for estimate and potential purchase based on the users preferences/settings).

The Examiner notes that Aziz teaches similar to the instant application discloses provides digital assistant for vehicle related activities.  Specifically, Aziz discloses providing actionable information to a user regarding one or more vehicles owned by a user and as it comparable in certain respects to the instant application the sensing of vehicle information and scheduling necessary service it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Horvitz provides representation, decision models, and user interface for encoding managing preferences, and performing automated decision making about the timing and modalities of interpersonal communications and as it is comparable in certain respects to Aziz which digital assistant for vehicle related activities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Punjabi provides vehicle telematics enabled customer experience which communication system in the automobile including analytics about the state of the automobile and as it is comparable in certain respects to Aziz and Horvitz which digital assistant for vehicle related activities as well as the instant application it is viewed as analogous art and is viewed as 

Aziz and Horvitz discloses providing actionable information to a user regarding one or more vehicles owned by a user and as it comparable in certain respects to the instant application the sensing of vehicle information and scheduling necessary service.  However, Aziz and Horvitz fails to disclose receive selection of predefined trigger events to configure from a plurality of available trigger events, and for each selected trigger event, receive a triggering status and a responsive action to perform corresponding to occurrence of the trigger event.

Punjabi discloses receive selection of predefined trigger events to configure from a plurality of available trigger events, and for each selected trigger event, receive a triggering status and a responsive action to perform corresponding to occurrence of the trigger event.

It would be obvious to one of ordinary skill in the art to include in the vehicle monitoring and scheduling (system/method/apparatus) of Aziz and Horvitz receive selection of predefined trigger events to configure from a plurality of available trigger events, and for each selected trigger event, receive a triggering status and a responsive action to perform corresponding to occurrence of the trigger event as taught by Punjabi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Aziz, Horvitz, and Punjabi teach the collection of information from a source and determining how to and using the data to schedule some form of service and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 11, see discussion of claim 9 above, while Aziz in view of Horvitz teaches the method above Claim 11 recites the same or similar limitations as those addressed 

	Referring to Claim 20, see discussion of claim 15 above, while Aziz in view of Horvitz teaches the non-transitory computer readable medium above Claim 20 recites the same or similar limitations as those addressed above in claim 6 and 7, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 6 and 7.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Kinsey, II et al. (U.S. Patent Publication 2014/0136443 A1) discloses methods and systems for the sale of consumer services.
Horvitz (U.S. Patent 8,402,148 B2) discloses a representation, decision models, and user interface for encoding managing preferences, and performing decision making about the timing and modalities of interpersonal communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623